—Crew III, J.
Appeal from an order of the Supreme Court (Best, J.), entered December 3, 1996 in Fulton County, which granted plaintiffs’ motion to set aside the verdict and granted a new trial.
Plaintiffs commenced these actions against defendant seeking damages for the injuries they allegedly sustained in an accident that occurred on August 9, 1991. The trial evidence revealed that on that date, defendant was traveling southbound on State Route 30 in the Town of Mayfield, Fulton County. Although the posted speed limit was 55 miles per hour, defendant testified that she was traveling approximately 35 to 45 miles per hour due to poor weather conditions. In this regard, defendant testified that it was overcast and raining very hard, prompting her to drive her vehicle with the headlights on and the wipers operating on high speed.
As defendant approached the intersection of Route 30 and School Street, at which point there apparently is a slight uphill grade to Route 30, she observed a vehicle approximately 150 to 200 yards in front of her stopped in the southbound lane preparing to make a left-hand turn. When defendant applied her brakes, her vehicle began to slide to the right. As defendant attempted to recover, the car swerved to the left, ultimately crossing into the northbound lane of Route 30 and striking a vehicle owned by plaintiff Jean V. Bradt and operated by plaintiff Paula B. Frasier. Frasier testified that she observed defendant’s vehicle approaching in the southbound lane when it began to slide sideways into her lane of travel. Frasier further testified that defendant’s vehicle “just shot across the road” and there was “hardly any time” from the start of the slide to impact. At the conclusion of the trial, the jury found that defendant was not negligent. Plaintiffs’ subsequent motion to set aside the verdict was granted, and this appeal by defendant followed.
In our view, Supreme Court properly set aside the verdict inasmuch as “ ‘ “the evidence so preponderate [d] in favor of the [plaintiffl that [the verdict] could not have been reached on any *664fair interpretation of the evidence” ’ ” (Lolik v Big V Supermarkets, 86 NY2d 744, 746, quoting Moffatt v Moffatt, 86 AD2d 864, affd 62 NY2d 875; see, Dillman v Albany R. C. Diocese, 237 AD2d 767, 768). Defendant was under a duty to operate her vehicle with reasonable care having regard to the actual and potential hazards existing in view of the inclement weather and to maintain a reasonable speed and control of her vehicle given those conditions. In our view, the totality of the evidence adduced at trial compels the inference that defendant was negligent in the operation and control of her automobile and renders the resulting verdict in her favor contrary to the weight of the evidence (cf., Pretto v Leiwant, 80 AD2d 579, 580), Indeed, absent some other explanation for defendant’s loss of control of her vehicle, the only reasonable inference to be drawn is that she was operating it at an imprudent rate of speed and did not have it under control.
Yesawich Jr. and Spain, JJ., concur.